DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 10/5/2022("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 7/6/2022 listed below have been reconsidered as indicated.
a)	The rejections of claims 1-12 and 14-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Interpretation
Claim 1 is drawn to methods for “detecting the presence of one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin or organ of origin in a mixture of nucleic acids”. The claim has the intended function of detecting the presence of one or more nucleic acids that are associated with or found in the context of a health condition, a tissue from which the nucleic acid originated, a germ layer from which the nucleic acid originated or an organ from which the nucleic acid originated. The nucleic acids to be detected are found within a pool of nucleic acids representing a mixture of nucleic acids from different sources.
The claim includes three positively recited steps. The first step is “performing methylation analysis on a sample comprising a plurality of nucleic acids”. The step broadly encompassing the performance of techniques such as those recited in claim 10, as well as simple data analyses.
The second step is “determining whether said sample includes a plurality of methylation haplotype blocks indicative of the presence of one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof”. The step broadly encompasses analysis of methylation data and asking whether or whether not the sample contains at least two methylation haplotype blocks associated with a nucleic acid, where the methylation haplotype blocks have an average size of about 95 bp. The nucleic acids are associated with or found in the context of a health condition, a tissue from which the nucleic acid originated, a germ layer from which the nucleic acid originated or an organ from which the nucleic acid originated. The step broadly encompassing determining the sample does not contain a plurality of methylation haplotype blocks.
The step includes a “wherein” clause specifying the methylation haplotype blocks have at least two methylation sites for which methylation status is coordinated. For example, the methylation sites may be linked as both being methylated, both being unmethylated or one being methylated when the other is unmethylated. Thus, the plurality of methylation haplotype blocks has at least two blocks and each methylation haplotype block has at least two CpG sites. A methylation block is any set of at least two coordinated CpG sites.
The third step is detecting the presence of one or more nucleic acid indicative of a health condition, tissue of origin, germ layer of origin or organ of origin, which fulfills the intended purpose specified in the preamble of the claim. A method in which the presence of one or more nucleic acids acid indicative of a health condition, tissue of origin, germ layer of origin or organ of origin is not detected is outside the scope of the present methods.

Claim 2 depends from claim 1 stating “said methylation analysis is performed on a sample comprising cell-free DNA”. The claim broadly encompasses performing a methylation analysis on methylation data of cell-free DNA as well as performing techniques on cell-free DNA to obtain methylation data.

Claim 3 depends from claim 1 stating “the sample is a blood sample and said methylation analysis is performed on cell-free DNA in the blood sample”. The claim broadly encompasses performing a methylation analysis on methylation data of cell-free DNA in a blood sample as well as performing techniques on the cell-free DNA naturally found in a blood sample to obtain methylation data.

Claim 4 depends from claim 1 specifying the number of methylation haplotype blocks in the plurality of methylation haplotype blocks. The claim broadly encompasses two or more methylation haplotype blocks within the plurality of methylation haplotype blocks.

Claim 5 depends from claim 1 and limits the health condition indicated by the one or more nucleic acids to a tumor. The claim broadly encompasses methods in which the one or more nucleic acids indicative of a tumor, tissue of origin, germ layer of origin, organ of origin or any combination thereof.

Claim 6 depends from claim 5 and further requires a step of “determining whether said sample includes a plurality of methylation haplotype blocks indicative of the presence of one or more nucleic acids indicative of a normal tissue or normal organ corresponding to the tissue or organ of origin of said tumor”. Claim 6 implicitly limits the methods to those in which the nucleic acids are indicative of a tumor and requires determining whether nucleic acids derived from normal tissue or organ from which the tumor developed are present. For example, if the tumor is a lung tumor, the method further requires determining if nucleic acids associated with or found in the context of normal lung are in the sample.

Claim 7 depends from claim 1 and limits the health condition indicated by the one or more nucleic acids to a fetal aneuploidy. The claim broadly encompasses methods in which the one or more nucleic acids indicative of a fetal aneuploidy tissue of origin, germ layer of origin, organ of origin or any combination thereof.

Claim 8 depends from claim 1 specifying the sample is a blood sample.

Claim 9 depends from claim 1 and further requires a step of “quantitating the level of said one or more nucleic acids indicative of a health condition, tissue of origin, organ of origin or any combination thereof in said sample”. The step broadly encompasses the analysis of data to determine the amount of a nucleic acid present in the sample.

Claim 10 depends from claim 1 specifying which techniques are performed when carrying out the methylation analysis.

Claim 11 depends from claim 1 and further requires a step of “determining a methylation haplotype load for each methylation haplotype block”. The claim further specifies the methylation haplotype load comprises the normalized fraction of methylated haplotypes of different lengths. 

Claim 12 depends from claim 1 and further requires a step of “determining an unmethylated haplotype load for each methylation haplotype block”. The claim further specifies the unmethylated haplotype load comprises the normalized fraction of unmethylated haplotypes of different lengths. 

Claim 14 depends from claim 1 and specifies each methylation haplotype block has at least 3 CpGs. A methylation block is any set of at least three coordinated CpG sites.

Claim 15 depends from claim 1 and further requires a step of “quantifying the level of said plurality of methylation haplotype blocks indicative of the presence one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof in said sample”. The step broadly encompasses the analysis of data to determine the amount of the plurality of methylation haplotype blocks.

Claim 16 depends from claim 6 and further requires a step of “quantifying the level of said plurality of methylation haplotype blocks indicative of the presence one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof in said sample”. The step broadly encompasses the analysis of data to determine the amount of the plurality of methylation haplotype blocks.

Claim 17 is drawn to a method having the intended purpose of “identifying methylation haplotype blocks”.
The claim positively recites three active method steps. The first is “determining methylation haplotypes in a plurality of nucleic acids segments across a whole genome”. The step broadly encompasses the analysis of methylation data as well as assaying a sample for methylation haplotypes.
The second step is “combining the methylation haplotypes and calculating methylation linkage disequilibrium on the combined methylation haplotypes”. The step broadly encompasses the analysis and manipulation of methylation data.
The third step is “partitioning each segment into a plurality of methylation haplotype blocks”. The step broadly encompasses the analysis and manipulation of methylation data.
The claim concludes with “wherein” clauses stating the methylation haplotype blocks comprise a plurality of methylation sites for which methylation status is coordinated or linked and the methylation haplotype blocks have an average size of about 95 bp. For example, the methylation sites may be linked as both being methylated, both being unmethylated or one being methylated when the other is unmethylated.
The claim as amended specifies that the recited steps result in “identifying at least 15,000 methylation haplotype blocks”.

Claim 20 depends from claim 17 and specifies the r2 value of two adjacent CpG sites is no less than 0.5 in the methylation haplotype blocks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 17, the claim recites “the group specific index” as amended. The recitation lacks proper antecedent basis as the claim does not previously set forth or describe a “group specific index”. The element is not inherent to any other claim limitation as it a result of “calculating”.
Claim 20 depends from claim 17 and is rejected for the same reason.
The Remarks do not address the above rejections of claims 17 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The following are new rejections necessitated by the amendments to the claims.
Claim 11 recites the language of now amended claim 1, specifically the new claim elements regarding the MHL analysis.
Claim 11 does not include any limitations not required by amended claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2015/116837 A1; previously cited).
The following are modified rejections necessitated by the amendments to the claims.
Regarding claims 1 and 5, Zhang teaches performing methylation analysis on a sample comprising a plurality of nucleic acids (para. 8, 9 and 10). Zhang further teaches determining a methylated haplotype load (MHL) that is defined for each candidate marker region of methylation haplotypes, which is the normalized fraction of methylated haplotypes at different length (para. 62).
Zhang further teaches determining whether the sample includes a plurality of methylation haplotypes indicative of the presence of a target nucleic acid. Zhang further teaches the nucleic acids detected are indicative of the presence of a health condition, such a tumor. The marker regions are used to classify plasma samples based on the MHL. See para. 8, 9, 10 and 23.
Zhang teaches the methylation haplotypes make up a “marker region”, which is encompassed by the claimed “methylation haplotype block” (para. 24). Zhang teaches the marker regions have a size range from 90 to 100 nt (para. 24), which overlaps with the claimed average size of 95bp and identifies at least 10,000 marker regions or target nucleic acids that include one or more methylation haplotypes (para. 46). Zhang further teaches using 330,000 probes to analyze methylation (para. 65).
Because Zhang teaches nucleic acids are detected, the step of detecting the presence of one or more nucleic acids is satisfied.
Regarding claims 2, 3 and 8, Zhang teaches the use of plasma from a peripheral blood sample (para. 9). It is well-known that plasma inherently contains cell-free DNA.
Regarding claim 4, Zhang teaches analyzing for the presence of multiple marker regions for a nucleic acid that are indicative of a tissue sample, tumor, fetal cell, etc. (para. 24 and 31).
Regarding claim 6, Zhang teaches determining whether the sample includes a marker region indicative of a tissue type (para. 13). See also Fig. 7.
Regarding claim 7, Zhang alternatively teaches the condition is fetal chromosomal abnormality (para. 10), such as a fetal aneuploidy. 
Regarding claim 9, Zhang teaches determining the amount or quantitating the target nucleic acid (para. 10).
Regarding claim 10, Zhang teaches the methylation analysis is carried out using bisulfite methylation analysis (para. 8).
Regarding claim 11, Zhang teaches determining a methylation haplotype load (para. 62). 
Regarding claim 14, Zhang teaches the marker regions have at 3 CpG cites (para. 24).
Regarding claims 15 and 16, Zhang teaches digitally quantifying the methylation haplotypes (para. 31).
Regarding claim 17, Zhang teaches determining methylation haplotypes in DNA (para. 8, 9 and 10). Chromosomal regions of the entire genome that cover all the methylation sites of a methylation haplotype are partitioned as marker regions, or methylation haplotype blocks as described above. Identifying the marker regions includes looking at the linkage disequilibrium of methylation sites within a methylation haplotype.
Zhang teaches calculating a group specific index by building an MHL matrix for feature selection (para. 62).
While Zhang teaches the above methods, Zhang does not specifically teach 15,000 methylation haplotypes are identified (claims 1 and 17) and determining an unmethylated haplotype load for each methylation haplotype block.
Regarding claims 1 and 17, it would have been prima facie obvious to the ordinary artisan to have increased the number of target nucleic acids from at least 10,000 using the 330,000 probes described by Zhang. The 330,000 probes can analyze at least 165,000 CpG pairs. The ability to increase the target nucleic acids, e.g. CpG sites or methylation haplotypes, increases the specificity and sensitivity of the method and its ability to detect and identify health conditions, tissue of origin, germ layer of origin or organ of origin. It would also increase the number of types of health conditions, tissue of origin, germ layer of origin or organ of origin that may be determined and/or identified.
Regarding claim 12, it would have been prima facie obvious to the ordinary artisan to have calculated an unmethylated haplotype load in concert with the methylation haplotype load determined by Zhang. The added information is simply an obvious variant of the analysis of Zhang and provides for a more complete analysis of the data. It also serves as a check on the determined methylation haplotype load as combined both should account for all of the CpG sites within the methylation haplotype block.
Regarding claims 17 and 20, Zhang teaches determining methylation haplotypes in DNA (para. 8, 9 and 10). Chromosomal regions that cover all the methylation sites of a methylation haplotype are partitioned as marker regions, or methylation haplotype blocks. Identifying the marker regions includes looking at the linkage disequilibrium of methylation sites within a methylation haplotype.
Zhang identifies at least 10,000 marker regions or target nucleic acids that include one or more methylation haplotypes (para. 46). Zhang further teaches using 330,000 probes to analyze methylation (para. 65).
While Zhang teaches the above methods, Zhang does not teach how methylation haplotype blocks are defined.
However, given what is known about linkage disequilibrium analyses, setting an r2 value of two adjacent CpG sites not less than 0.5 would have been obvious as it is well known and routine analytical criteria based on the state of the art described in paragraph 31 of the instant specification.

Response to the traversal of the rejections over Zhang
	The Remarks argue Zhang is a reference by Applicant and both provide examples of detecting certain methylation haplotypes in blood in order to detect cancer or information about a fetus (p. 7). The Remarks argue Zhang does not present any systematic strategy for dealing with the identification and analysis of new and more informative methylation haplotypes (p. 7).
	The arguments have been fully considered but are not persuasive. The claim does not require any particular analysis or the identification of particular methylation haplotypes. There is no indication that the methylation haplotypes analyzed and identified in the instant specification are not also rendered obvious by the teachings of Zhang. For example, the claim and the Remarks do not identify any particular methylation haplotype not identified or suggested by Zhang. The present claims are broad and generic in regards to the methylation haplotypes to be identified. While the analysis and identification of methylation haplotypes may be different between the present disclosure and that of Zhang, the claims include no elements or limitations that capture any differences.

	The Remarks argue the instant claims use new analytical tools for the assessment of methylation haplotypes and the identification of new methylation haplotypes and point to the amended step of “determining a methylation haplotype load (MHL) of the methylation haplotype blocks, wherein said MHL comprises the normalized fraction of methylated haplotypes at different lengths” (p. 8). 
The arguments have been fully considered but are not persuasive. Zhang specifically teaches determining a methylated haplotype load (MHL) that is defined for each candidate marker region of methylation haplotypes (analogous element to the claimed methylation haplotype blocks), which is the normalized fraction of methylated haplotypes at different length (para. 62).
No specific MHL analysis or calculation is required by the claim and thus broadly encompasses the MHL analysis of Zhang.

	The Remarks argue Zhang does not teach calculating a group specific index as defined in the instant specification (p. 8).
The arguments have been fully considered but are not persuasive. The instant specification describes how a GSI may be calculated but does not provide any limiting definition of the claim term. Zhang teaches the analysis of methylation haplotype blocks based on the normalized fraction of methylated haplotypes at different length (para. 62). Zhang further teaches building an MHL matrix for feature selection (para. 62). The examiner’s position is this MHL matrix is encompassed by the full scope of a GSI as it is based on the normalized fraction of methylated haplotypes at different length which is the only feature required by the present claims in regards to a GSI.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634